Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 22, 2018

The Court of Appeals hereby passes the following order:

A18A0615. IN THE INTEREST OF M. F., a child.

      On May 11, 2017, the Juvenile Court of Richmond County adjudicated the
Appellant delinquent and issued a disposition order requiring him to serve twelve
months on probation. The Appellant appealed the order, contending that the evidence
was insufficient to support the juvenile court’s judgment.

      Instead of addressing the merits of the appeal, however, we dismiss this appeal
as moot in view of the fact that, as of the date of this order, the Appellant’s twelve-
month probationary sentence has expired. “Although [an appellate] court may
exercise its discretion to decide a criminal case even after the sentence has been
served, it is not bound to do so.”1 We decline to reach the merits of this appeal
because the defendant has not shown, on this record, any adverse collateral
consequences arising from the juvenile court’s adjudication of him as delinquent.2



      1
         Baker v. State, 240 Ga. 431, 431-432 (241 SE2d 187) (1978) (citations
omitted). Accord Miller v. State, 288 Ga. 153, 154 (702 SE2d 137) (2010) (holding
that the Appellant’s challenge to the revocation of his probation became moot on the
day the revocation was suspended).
      2
        See Baker, 240 Ga. at 432; Miller, 288 Ga. at 154 (“While a matter does not
become moot if adverse collateral consequences continue to plague the affected party,
[the Appellant] has not shown adverse collateral consequences on the record, and we
decline to presume them under these circumstances.”) (citations omitted).
Consequently, the instant appeal is DISMISSED as MOOT.

                            Court of Appeals of the State of Georgia
                                   Clerk’s Office, Atlanta,____________________
                                                             05/22/2018
                                   I certify that the above is a true extract from
                            the minutes of the Court of Appeals of Georgia.
                                   Witness my signature and the seal of said court
                            hereto affixed the day and year last above written.


                                                                            , Clerk.